Title: Meeting of the Commissioners of the Sinking Fund, [26 March 1792]
From: Hamilton, Alexander,Commissioners of the Sinking Fund
To: 


[Philadelphia, March 26, 1792]
At a meeting held at the house of the Vice President on the 26th of March 1792:
Present: The Vice President, the Secretary of State, the Secretary of the Treasury, and the Attorney General.
This Board having been equally divided, at their former meeting, on the construction of the act establishing the Board, and a letter having been written, by their order, to the Chief Justice, desiring his immediate attendance in the city of Philadelphia, and he having requested that the points on which the said division took place should be stated to him in writing; and, it appearing to the Board, that the question turns upon the mere words of the law; that his attendance as a trustee of the sinking fund, would interfere with his attendance as a judge, on the circuit courts now near at hand; and that it is necessary to operate immediately, if at all.
Resolved, (the Secretary of State dissenting) That the said question be stated in writing, and forwarded to the Chief Justice, with a request that he transmit his opinion thereupon, as soon as convenient. But this resolution being dictated by special circumstances, is not to be interpreted so as to form a precedent for obtaining the vote of an absent member on any other occasion.
Resolved, that the Secretary of the Treasury be authorised to cause to be applied, either at the city of Philadelphia, or New York, a sum not exceeding one hundred thousand dollars, to the purchase of that part of the funded debt which bears an immediate interest of six per centum per annum, at the rate of twenty shillings in the pound. And, that the said purchases be made, if at the city of Philadelphia, by the Treasurer of the United States; if at New York, by the cashier of the Bank of New York.
 